DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/14/2020. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/26/2020 are noted. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).


AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0247060 A1 to Hanson et al. in view of U.S. Patent Application Publication 2011/0263333 to Dokei et al.

Regarding Claim 1, (original) and similarly recited Claims 10 and 19 (new), Hanson discloses a method for creating tournaments, …, a system for creating tournaments, … and a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform operations comprising, the method, …the system comprising: 
establishing an e-sport tournament having a plurality of participants (figs. 2-3, 5-7, ¶¶ 6-8, 45-46, 62-63 discloses an online virtual professional sport system that enables qualified individual players to select a tournament in which to participate from a variety of virtual sport tournaments); 
identifying a set of the spectators as eligible competitors based on one or more query results, wherein the respective query results are stored in a user profile of each one of the set of spectators identified as eligible competitors figs. 5-7, ¶¶ 6-9, 17-18, 23-24, 45-46, 59-63 discloses professional Internet athlete is evaluated for their skill after each competition, and matched against other Internet athletes having the same degree of skill in subsequent competitions. An online virtual sport tournament system for online participation includes assigning at least two users, each having associated virtual players, to one skill level out of two or more skill levels.  The skill level assignment may be based on a virtual player's performance in a qualifying event, which is designed to measure the virtual player's skill in the online virtual sport). 

However, Hanson doesn’t explicitly disclose: 
querying one or more remote spectators to identify eligible competitors for the participants, wherein querying for eligible competitors includes searching for one or more keywords or phrases associated with the tournament; 
identifying that one of the participants is in need of a new competitor in real-time during the e-sport tournament; and 
selecting one of the set of spectators as the new competitor for the identified participant based on the user profile of the selected spectator corresponding to the identified participant.  

In a related invention, Dokei discloses a network gaming system that includes a substitution management portion that, when a mid-competition player requests to substitute that player's game operations to a spectator, performs management of a substitution process in which the terminal device of that player is set as a spectating terminal. Dokei discloses:
querying one or more remote spectators to identify eligible competitors for the participants, wherein querying for eligible competitors includes searching for one or more keywords or phrases associated with the tournament (figs. 7-12, ¶¶ 59-60 discloses  the network game system 100 according to the present embodiment enables players who are carrying out a competition and spectators who are spectating the competition via the internet 104 to substitute each other during the network competition.  That is, when a mid-competition player requests to substitute that player's character operations (operations in the game) to a spectator, a substitution process is achieved in which the terminal device of that player is set as a spectating terminal, and the terminal device of the spectator is set as a competing terminal); 
identifying that one of the participants needs a new competitor in real-time during the e-sport tournament (¶¶ 59-60, 85-87, 99-101, 104-105 discloses selecting the spectators for game play); and 
selecting one of the set of spectators as the new competitor for the identified participant based on the user profile of the selected spectator corresponding to the identified participant (¶¶ 59-60, 85-87, 99-101, 104-105 discloses selecting the spectators for game play).   

One would be motivated to incorporate the teachings of Dokei with that of Hanson to combine known prior art elements to yield predicable results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate querying of one or more remote spectators, identifying that one of the participants is in need of a new competitor and selecting one of the set of spectators as the new competitor as disclosed by Dokei into the gaming system of Hanson in order to have continued game play and offer remote viewers the opportunity to partake in the game, thus adding to their interest and excitement during the game. 

Regarding Claim 2, and similarly recited Claim 11, (new) Hanson in view of Dokei discloses the method of claim 1, wherein the user profile of the spectator includes gameplay statistics including at least one of access to a game title, an amount of time the spectator has spent playing the game title, progress or completion of the game title, in-game character information, and a level of one or more skills associated with the game title (Hanson, figs. 5-7, ¶¶ 6-9, 17-18, 23-24, 45-46, 59-63 discloses  professional Internet athlete is evaluated for their skill after each competition, and matched against other Internet athletes having the same degree of skill in subsequent competitions. An online virtual sport tournament system for online participation includes assigning at least two users, each having associated virtual players, to one skill level out of two or more skill levels.  The skill level assignment may be based on a virtual player's performance in a qualifying event, which is designed to measure the virtual player's skill in the online virtual sport).  

Regarding Claim 3, and similarly recited Claim 12, (new) Hanson in view of Dokei discloses the method of claim 1, further comprising verifying an identity of the spectator before providing the spectator with access to the e-sport tournament (Dokei, figs. 7-12, ¶¶ 59-60, 104-105, 118-120).   

Regarding Claim 5, and similarly recited Claim 14, (new) Hanson in view of Dokei discloses the method of claim 1, wherein the one or more keywords or phrases are associated with a positive or negative reaction to the identified participant (Dokei, ¶¶93-94).  

Regarding Claim 6, and similarly recited Claim 15, (new) Hanson in view of Dokei discloses the method of claim 1, wherein identifying the eligible competitors is further based on the user profile indicating a subscription, a purchased ticket, and a type of the purchased ticket (Hanson, ¶¶ 12, 17 discloses players/user’s ability to participate in an online event is determined by whether a participant pays their online play fees such as green fees, tournament fees, or the like).    

Regarding Claim 7, and similarly recited Claim 16, (new) Hanson in view of Dokei discloses the method of claim 6, further comprising verifying the subscription, purchased ticket, or the type of the purchased ticket (Hanson, ¶¶ 12, 17 discloses players/user’s ability to participate in an online event is determined by whether a participant pays their online play fees such as green fees, tournament fees, or the like).    

Regarding Claim 8, and similarly recited Claim 17, (new) Hanson in view of Dokei discloses the method of claim 1, further comprising establishing setting a handicap level based on a skill level of the identified participant and a skill level of the new competitor (Hanson, ¶¶ 4).  

Regarding Claim 9, and similarly recited claim 18, (new) Hanson in view of Dokei discloses the method of claim 1, further comprising distributing a stream of a match between the identified participant and the new competitor, the stream including a video recording or a re-rendering of match based on extracted gameplay data (Dokei, ¶¶ 93, 101) .  








Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0247060 A1 to Hanson et al. in view of U.S. Patent Application Publication 2011/0263333 to Dokei et al. and further in view of U.S. Patent Application Publication 2017/0001111 A1 to WILLETTE et al. (WILLETTE). 

Regarding Claim 4, and similarly recited Claim 13, (new) Hanson in view of Dokei discloses the method of claim 1, but does not explicitly disclose wherein the user profile of the spectator is linked to one or more social media accounts of the spectator.  

In a related invention, Willette discloses a system wherein spectators can join a game being played. Willette discloses wherein the user profile of the spectator is linked to one or more social media accounts of the spectator (¶¶ 56, 168 discloses a follower may be a person who has registered with the spectating system, that has registered as a "follower" of spectating system content (broadcast, broadcaster, channel, game, etc.), that may participate as a spectator in broadcasts, and that may receive some benefits (e.g., notifications via social media channels for events in broadcasts) as a follower, but that has not subscribed to the spectating system to receive full subscription benefits. Participant information obtained for or with the audio input signals may be used when analyzing the audio input signals to determine information about the spectators and/or players.  For example, the participant information may indicate affiliations or team preferences for spectators of a sports game based on the spectators' profile information.  The spectator audio signals for a game may be segmented into two or more groups according to the metadata, for example into groups of fans of two opposing teams in a sports game such as football according to the spectators' indicated team affiliations, and analyzed separately according to the groups to determine group-specific information about the current game session or broadcast).  



Conclusion
Claims 1-19 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715